            Case 1:21-cv-01713-LJL Document 22 Filed 08/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                8/26/2021
                                                                       :
MIRIAM CAMARA,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      21-cv-1713 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
ALLTRAN FINANCIAL LP,                                                  :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        A conference in this matter was held today. The oral motion by Defendant for a stay of
discovery is denied. Defendant shall respond to Plaintiff’s motion to compel by August 27,
2021. Plaintiff shall have until August 30, 2021 to file a reply limited to no more than two
single-spaced pages. Plaintiff shall also file the discovery requests and responses at issue by
August 26, 2021 at 5:00 p.m. Plaintiff shall respond to the motion for judgment on the pleadings
as provided for in the Local Rules and my Individual Practices. During the conference call,
Defendant conceded liability under the FDCPA. Plaintiff is warned that with respect to
attorney’s fees (if it comes to that), the Court will award only those fees that are reasonable in
light of Defendant’s concession and with respect to discovery, the Court will consider what is
“proportional to the needs of the case,” Fed. R. Civ. P. 26(b)(1), given Defendant’s concession,
the allegations in the complaint, and the arguments in the motion for judgment on the pleadings.

        SO ORDERED.


Dated: August 26, 2021                                     __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
